PER CURIAM:
Louise Johnson appeals the district court’s order dismissing her complaint for failure to prosecute pursuant to Fed. R. Civ. Proc. 41(b). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Johnson v. Astrue, No. 2:08-cv00091-RAJ-FBS (E.D.Va. Sept. 18, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the *234materials before the court and argument would not aid the decisional process.

AFFIRMED.